This is a proceeding in quo warranto prosecuted by the appellant personally, and involves a contest over the position of school trustee in the City of Biloxi. When a private litigant brings quo warranto, acting independently and not on the relation of the state, the burden of proof is upon him to show his right to the office by a preponderance of the evidence; and the nature of the evidence must be clear and dependable, since in such case the presumption of right rests with the occupant of the office. We affirmed the judgment on the former submission without a written opinion, and now write only to say that a thorough re-examination of the record shows that the minutes of the city board in regard to school trustees and their terms going back for twenty years are in such a state of uncertainty, not to say confusion, that we are unable to say with confidence that the conclusions of the trial judge were incorrect.
Suggestion of error overruled.